COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 CHARLES N. TAYLOR, JR.,                                        No. 08-14-00066-CV
                                                §
                        Appellant,                                   Appeal from
                                                §
 v.                                                         County Court at Law No. 3
                                                §
 DEE MARGO, IN HIS INDIVIDUAL                                  of El Paso County, Texas
 AND OFFICIAL CAPACITIES, AND                   §
 MICHAEL WILLIAMS, IN HIS                                      (TC # 2013-DCV-2873)
 INDIVIDUAL AND OFFICIAL                        §
 CAPACITIES,
                                                §
                        Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.           We further order that

Appellees recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF SEPTEMBER, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), sitting by assignment